 1 ALEX G. TSE (CABN 152348)
   United States Attorney
 2
   BARBARA J. VALLIERE (DCBN 439353)
 3 Chief, Criminal Division

 4 KAREN KREUZKAMP (CABN 246151)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7014
 7        Fax: (415) 436-7234
          Email: Karen.Kreuzkamp@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13
     UNITED STATES OF AMERICA,                        ) CASE NO. CR 17-00040 RS
14                                                    )
             Plaintiff,                               ) STIPULATION TO CONTINUE SENTENCING
15                                                    ) DATE; AND [PROPOSED] ORDER THEREON
        v.                                            )
16                                                    )
     MARC CHRISTOPHER BROCKHAUS,                      )
17                                                    )
             Defendant.                               )
18                                                    )

19

20           With the agreement of the parties, and with the consent of the defendant, the Court enters this
21 order vacating the currently scheduled sentencing date of November 27, 2018 at 2:30 p.m. and re-setting

22 sentencing for January 22, 2019 at 2:30 p.m. The parties agree, and the Court finds and holds, as

23 follows:

24           1. The defendant is currently out of custody.
25           2. This matter is currently set for sentencing on November 27, 2018.
26           3. While the parties are in receipt of a draft presentence report from the United States Probation
27 Office, the officer who prepared the report has left that office and the case has been reassigned to a new

28 officer. The new officer is becoming familiar with the draft report and is working through the objections

     STIPULATION AND PROPOSED ORDER                   1
     CR 17-00040 RS
 1 made by defense counsel.

 2         4. The parties jointly request that the sentencing date be continued to allow the newly assigned

 3 Probation Officer time to resolve the objections.

 4         5. The Probation Officer is available on January 22, 2019.

 5         6. Accordingly, and with the consent of the defendant, the Court:

 6                 (1) sets a sentencing date of January 22, 2019, at 2:30 p.m.; and

 7                 (2) vacates the currently-scheduled sentencing date of November 27, 2018.

 8         IT IS SO STIPULATED.

 9
     DATED: November 14, 2018                            ALEX G. TSE
10                                                       United States Attorney

11                                                                /s/
                                                         KAREN KREUZKAMP
12                                                       Assistant United States Attorney
13

14
     DATED: November 14, 2018
15
                                                                  /s/
16                                                       JONATHAN MCDOUGALL
                                                         Counsel for the Defendant
17

18

19

20

21         Based upon the above Stipulation, and for good cause appearing, THE COURT ORDERS THAT
22 the sentencing date of November 27, 2018 at 2:30 p.m., be re-set to January 22, 2019 at 2:30 p.m.

23         IT IS SO ORDERED.
24

25 DATED: 11/14/18
                                                                HON. RICHARD SEEBORG
26                                                              United States District Judge
27

28

     STIPULATION AND PROPOSED ORDER                 2
     CR 17-00040 RS
